ORDER

PER CURIAM.
Centrec Care, Inc. (“lessee”) appeals from the grant of summary judgment in favor of Clayton Realty Associates, L.L.C. (“Clayton Realty”), doing business as Coldwell Banker Commercial CRA, L.L.C., on its unlawful detainer claim for lessee’s continued possession of the real estate known as 2029 Woodland Parkway (“premises”) for damages pursuant to sections 534.030 to 534.590 RSMo 2000 and for its claim for additional rent due as a holdover tenant pursuant to the terms of the lease.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).